Citation Nr: 1137999	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-18 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from November 1971 to November 1972.  The Veteran died in May 2004.  The appellant married the Veteran in August 1975 and divorced the Veteran in April 1983, 21 years prior to his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appellant testified at a hearing before the RO in January 2010.  A transcript of this proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in Connecticut in August 1975.

2.  The appellant and the Veteran obtained a divorce in Connecticut in April 1983.

3.  Common-law marriage is in-valid in the state of Connecticut.  However, a common-law marriage recognized as valid in another state will generally be accepted as valid in Connecticut.

4.  The Veteran died in May 2004; at the time of his death he was not legally married to the appellant and a preponderance of the evidence is against a finding that a common-law marriage existed between the Veteran and the appellant.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 U.S.C.A. §§ 101(3)(31), 103 5107(b), 1304, 1310, 1311, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking non-service-connected death pension.  In order to establish entitlement to death-related benefits, the appellant must have been the Veteran's surviving spouse. 38 U.S.C.A. §§ 1304, 1310, 1311, 1541.

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1(j).  For VA death benefits entitlement purposes, the veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54.

Common-law marriage is an informal or non-ceremonial marriage, created by an agreement between a man and woman who have the legal right to marry.  People who enter into a common-law marriage usually do not comply with legal formalities such as a marriage license.  Connecticut does not recognize, and has never recognized, common-law marriage.  Currently, only Alabama, Colorado, the District of Columbia, Iowa, Kansas, Montana, Oklahoma, Rhode Island, South Carolina, Texas, and Utah recognize common-law marriages.  Because Connecticut does not recognize common-law marriage, a man and a woman cannot enter into a common-law marriage in the state of Connecticut. 

Connecticut's Courts have followed the "...generally accepted rule that a marriage that is valid in the state where contracted is valid everywhere . . . . unless for some reason the marriage is contrary to the strong public policy of the state required to rule on its validity."  Delaney v. Delaney, 35 Conn.Sup. 230, 405 A.2d 91 (1979). This means that a common-law marriage recognized as valid in one of the states cited above will generally be accepted as valid in Connecticut.  However, because common-law is established by court rulings rather than by legislation, people who have a common-law marriage, and then become residents of Connecticut, should not assume that their common-law marriage is automatically valid in Connecticut.  If there are any legal disputes related to the common-law marriage, it may take a court ruling to establish a common-law marriage as valid.  

In cases involving alleged common-law marriages, there must be proof of a common-law marriage for the purpose of receiving VA benefits.  Supporting evidence of common-law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

In addition, where an attempted marriage (common-law) is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).

As above noted, the Veteran died in May 2004.  The May 2004 death certificate shows that the Veteran was divorced at the time of his death and notes "N/A" in the box listing "surviving spouse."  In March 2008 the appellant submitted a claim for death benefits as the surviving spouse of the Veteran.  She submitted a marriage certificate showing that she and the Veteran were married in August 1975 and also submitted a divorce degree showing that she and the Veteran divorced in April 1983.

In June 2008 the RO denied the appellant's application for VA death benefits indicating that the appellant could not be considered the Veteran's surviving spouse for VA death benefits purposes as they were divorced at the time of his death.  In July 2008 the appellant submitted a notice of disagreement with regard to the RO's determination.  Specifically, she argued that while she and the Veteran were divorced at the time of his death, they only divorced due to his drinking and abuse and that she did not remarry after their divorce.  She indicated that she was with the Veteran throughout his illness and death and assisted her three grown children in making burial arrangements for the Veteran after his death.  In support of the appellant's argument she submitted December 2009 correspondence from the State of Connecticut indicating that the appellant had, in fact, assisted in settling the Veteran's estate on behalf of their three grown children.  

The Board finds that a common-law marriage did not exist between the deceased Veteran and the appellant during the period following their divorce and until his death in May 2004.  The State of Connecticut does not recognize common-law marriage.  However, where an attempted marriage (common-law) is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met such as, "the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death."  Here, the Veteran's death certificate shows that he was divorced at the time of death.  His address was on Bassett Court, New Haven, Connecticut.  The informant of the death was the Veteran's daughter, Ms. L.A.G.  The evidence shows that at the time of the Veteran's death the appellant resided on Boundline Road, Wolcott, Connecticut.  This evidence convincingly shows that the Veteran and the appellant were not cohabiting at the time of his death. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against recognition of the appellant as the Veteran's surviving spouse for VA purposes.  As above, the term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death and "who lived with the veteran continuously from the date of marriage to the date of the veteran's death."  The record shows that the appellant divorced the appellant 21 years prior to his death.  There is also no indication that she lived with the Veteran for 21 years prior to his death in May 2004.  While the appellant may have continued to maintain a significant relationship with the Veteran after their divorce, she cannot be considered a "surviving spouse" for VA purposes.  As such, her contentions simply do not provide a basis on which her claim may be granted. Accordingly, recognition of the appellant as the Veteran's surviving spouse for VA purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The June 2008 administrative decision and June 2009 statement of the case collectively notified the appellant of the relevant laws and regulations and essentially advised her of the evidence necessary to substantiate her claim.  Subsequently, the claim was readjudicated in an April 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Furthermore, VCAA notice is not required as the law and not the facts are dispositive and the claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).      

The appellant has not identified any outstanding evidence to be obtained.  Accordingly, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


